DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 2-6, 9-13 and 16-20 were amended in the response filed 21 October 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 21 October 2020 are found persuasive. The terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1, 8 and 15 are independent claims. Regarding independent claim 1, the prior art of record fails to teach the following limitation: “searching a standardized entity taxonomy to locate a standardized entity that most closely matches the query term, the standardized entity taxonomy comprising an entity identification for each of a plurality of different standardized entities; calculating a confidence score for a query term-standardized entity pair for the standardized entity that most closely matches the query term; in response to a determination that the confidence score transgresses a threshold, associating the query term with the entity identification corresponding to the standardized entity that most closely matches the query term; rewriting the first query, based on the entity type of the standardized entity having the identity identification, such that the rewritten query is more restrictive than the first query; and causing a database search to be performed using the rewritten query, producing search results.” 
The limitations of independent claims 8 and 15 parallel claim 1, therefore they are allowed for similar reasons. Claims 2-7, 9-14 and 16-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169